CRICHTON, J.,
would grant and assigns reasons.
hi first note that the record reflects that the trial court fully complied with the requirements of Code of Criminal Procedure article 894.1, and I agree with the trial court that the defendant’s crime warrants a substantial sentence. However, I would grant to consider the retroactive application of what, in my view, is a substantive change in the law to this defendant. The collision in this matter occurred on September 26, 2010. This Court’s decision in State v. Oliphant, 2012-1176 (La.3/19/13), 113 So.3d 165, in which the Court held vehicular homicide to be a crime of violence, was rendered in 2013. Because the decision in Oliphant occurred after the collision, I question whether its holding should apply to the defendant at all. In my opinion, a change in the law to classify vehicular homicide as a “crime of violence” is not retroactive and should only apply prospectively. See, e.g., Massey v. La. Dep’t of Public Safety & Corrections, 2013-2789, 149 So.3d 780. See also State v. Gerald, 2015-K-1370, 157 So.3d 585, 2015 WL 631150.